



                             EXHIBIT 10(e)(36)


Omnibus Agreement – [insert year]: PIP;ELTIP;Stock Options


AGREEMENT PURSUANT TO
XEROX CORPORATION
2004 PERFORMANCE INCENTIVE PLAN AS AMENDED OR RESTATED TO DATE




AGREEMENT, by Xerox Corporation, a New York corporation (the “Company”), dated
as of the date that appears in the award summary that provides the number of
options to purchase shares of common stock of the Company and vesting provisions
of the award (the “Award Summary”) in favor of the individual whose name appears
on the Award Summary, who is an employee of the Company, one of the Company’s
subsidiaries or one of its affiliates (the “Employee”).
In accordance with the provisions of the Xerox Corporation 2004 Performance
Incentive Plan and any amendments and/or restatements thereto (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) or the Chief Executive Officer of the Company (the “CEO”) has
authorized the execution and delivery of this Agreement.
Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.
The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:
AWARDS
1.    Award of Stock Options. Subject to all terms and conditions of the Plan
and this Agreement, the Company has awarded to the Employee on the date of
agreement and award set forth on the Award Summary (the “Grant Date”) options to
purchase shares of Common Stock (as defined in the Plan) of the Company, equal
to the number of options set forth in the Award Summary (the “Options”), at a
price per share equal to the exercise price set forth in the Award Summary (the
“Exercise Price”). Each Option entitles the Employee to purchase, on exercise,
one share of the Company’s Common Stock subject to the conditions of the Plan
and this Agreement. The Exercise Price and the number of Options awarded
pursuant to this Agreement may be adjusted to the extent provided by the terms
of the Plan and such adjusted Exercise Price and number of Option awarded shall
be substituted for such terms as set forth in the Award Summary for all purposes
of the Plan and this Agreement unless otherwise determined by the Company. Any
such adjustment, however, is void and without effect if it would constitute a
“modification” as defined in regulations or valid guidance under Section 409A of
the Code. No Option pursuant to this Agreement is intended to qualify as an
incentive stock option under Section 422 of the Code. No right or feature of any
Option under this Agreement is intended to create a deferral of compensation as
defined in regulations or valid guidance under Section 409A of the Code, and any
such right or feature is void and without effect. Notwithstanding anything
herein to the contrary, only active Employees and those Employees on Short Term
Disability Leave, Social Service Leave, Family Medical Leave or Paid Uniform
Services Leave (pursuant to the Company’s Human Resources Policies or similar
policies of the Company’s subsidiaries or affiliates) on the Grant Date shall be
eligible to receive the award.
TERMS OF THE OPTIONS
2.     Vesting. The Employee’s right to exercise Options vests on the dates and
according to the conditions set forth in the Award Summary or on any earlier
vesting date set forth in this Agreement. No Option may be exercised before it
vests.
3.     Expiration. The Options shall expire on the 10th anniversary of the Grant
Date (the “Expiration Date”) except as otherwise provided herein. Upon a
termination of employment, the Options shall expire on the date


1



--------------------------------------------------------------------------------





provided in the Agreement, but not later than the Expiration Date. No Option may
be exercised as of or after the date it expires or is cancelled. The Company may
at its discretion amend the Agreement to provide an Expiration Date later than
the Expiration Date set forth herein, or amend the date on which the Options
will expire as set forth in the Agreement or the Award Summary, except that any
amendment of the Agreement or Award Summary is void and without effect if it
would constitute an “extension” as defined in regulations or valid guidance
under Section 409A of the Code.
(a)    Voluntary termination of employment except retirement and voluntary
reduction in force. If the Employee voluntarily ceases to be an Employee of the
Company or any subsidiary or affiliate (together, the “Employer”) for any reason
except retirement or the Employee’s voluntary termination of employment due to a
reduction in the workforce, the total number of Options that will have vested
under this Agreement as of termination of employment equals the applicable
percentage set forth in the Award Summary multiplied by the number of Options
awarded under this Agreement. Non-vested Options will expire on the date of
termination of employment. Vested Options will expire on the earlier of the
Expiration Date or the date that is three months after the date of termination
of employment.
(b)     Retirement. If the Employee ceases to be an Employee of the Employer by
reason of retirement (which for purposes of this Agreement only, shall mean, for
a U.S. employee, termination of employment with the Employer after attaining age
55 and 10 years of service with the Employer, or age 60 and 5 years of service
with the Employer) will vest on a pro rata basis as set forth in this Paragraph
3(b), which may, at the discretion of the Company, be contingent upon the
Employee executing a general release, and which may include an agreement with
respect to engagement in detrimental activity, in a form acceptable to the
Company. The total number of Options under this Agreement that will have vested
as of termination of employment on a pro rata basis pursuant to this Paragraph
3(b) equals (i) a percentage equal to the sum of (a + b + c) multiplied by (ii)
the total number of Options awarded under this Agreement where:


a = (m/12) x 25%
b = (m/24) x 25%
c = (m/36) x 50%


and m is the number of actual months of service performed for the Employer as of
termination of employment on and after the Grant Date, except that m shall not
exceed 12 for purposes of calculating a; m shall not exceed 24 for purposes of
calculating b; and m shall not exceed 36 for purposes of calculating c.


Non-vested Options will expire on the date of termination of employment. Vested
Options will expire on the earlier of the Expiration Date or the date that is
three months after the date of termination of employment
(c)    Involuntary terminations without Cause and voluntary reductions in force.
If the Employee involuntarily ceases to be an Employee of the Employer for any
reason (including Disability as provided pursuant to Paragraph 3(f) below or
under a disability policy of any subsidiary or affiliate, as applicable), other
than death or for Cause, or voluntarily ceases to be an Employee of the Employer
due to a reduction in workforce, Options will vest on a pro-rata basis, which
may, at the discretion of the Company, be contingent upon the Employee executing
a general release, and which may include an agreement with respect to engagement
in detrimental activity, in a form acceptable to the Company. Such Options will
vest on a pro-rata basis based on the Employee’s actual months of service with
the Employer in the same manner as set forth at Paragraph 3(b). Non-vested
Options will expire on the date of termination of employment. Vested Options
will expire on the earlier of the Expiration Date or the date that is three
months after the date of termination of employment.
(d)    Death. If the Employee ceases to be an Employee of the Employer by reason
of death, 100% of the Options pursuant to this grant will vest on the date of
death. Vested Options will expire on the earlier of the Expiration Date or the
date that is one year after the date of death.
(e)    Termination for Cause. If an Employee ceases to be an Employee of the
Employer due to termination for Cause as defined in this Agreement, all Options,
including vested Options, will expire on the date of termination of employment.
(f)    Change in Control. If the employee ceases to be an Employee of the
Employer due to Termination for Good Reason, as defined by the Plan, or an
involuntary termination of employment either of which such


2



--------------------------------------------------------------------------------





termination occurs after a Change in Control, as defined in the Plan, (other
than a termination for Cause, as defined in this Agreement, according to a
determination made before the Change in Control) the Options will be 100% vested
on the date of such termination of employment. Vested Options will expire on the
Expiration Date.
(g)    Disability. Cessation of active employment due to commencement of
long-term disability under the Employer’s long-term disability plan shall not be
deemed to constitute a termination of employment for purposes of this Section 3,
and, during the continuance of such Employer-sponsored long-term disability plan
benefits, the Employee shall be deemed to continue active employment with the
Employer. If the Employee is terminated because the Employee has received the
maximum coverage under an Employer-provided long-term disability plan, such date
will be treated as a termination of employment for purpose of this Agreement.
Options will vest on a pro-rata basis based on the Employee’s actual months of
service with the Employer, including such deemed active employment, in the same
manner as set forth at Paragraph 3(b). Non-vested Options will expire on the
date of termination of employment. Vested Options will expire on the earlier of
the Expiration Date or the date that is three months after the date of
termination of employment.
(h)    Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement; (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time;
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests of the Employer; (iv) conviction of,
or entering a guilty plea with respect to, a crime whether or not connected with
the Employer; or (v) any other conduct determined to be injurious, detrimental
or prejudicial to any interest of the Employer.
(i)     Recoupment rights. Nothing in this Agreement shall limit the Company’s
right of recoupment of Options or any shares of Common Stock purchased by
exercise of the Option, under the Plan or this Agreement as in effect on the
Grant Date or any later date, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time, including any policy implemented after the Grant Date.
(j)    Salary continuance. For purposes of determining the number of Options
that are vested and the date the Options expire under this Agreement or the
Award Summary, the Company may at its discretion, determine that termination of
employment means the date on which salary continuance ends, and that “actual
months of service” for such purposes include any period of salary continuance.
4.     Method of Exercise
(a)     Notice. The Participant may exercise part or all of vested Options under
this Agreement by giving the Company or its delegate written notice of intent to
exercise, specifying the number of shares of Company Stock as to which the
Options are to be exercised and such other information as the Company or its
delegate may require.
(b) Payment. At such time as the Company shall determine, the Participant shall
pay the Exercise Price (i) by personal check, cashier’s check or money order,
(ii) unless the Company determines otherwise, by delivering shares of Company
Common Stock owned by the Participant, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, (iv) by surrendering shares of Company Common Stock subject to the
exercisable Option for an appreciation distribution payable in shares with a
Fair Market Value on the date of exercise equal to the dollar amount by which
the then Fair Market Value of the Shares subject to the surrendered portion
exceeds the aggregate Exercise Price payable for the Shares (“net exercise”), or
(v) by such other method as the Company may approve, to the extent permitted by
applicable law. The Company may impose from time to time such limitations as it
deems appropriate on the use of shares of Company stock to exercise the Option.
(c)     Company rights. The obligation of the Company to deliver shares upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations.
        (d)     Taxes. All obligations of the Company under this Agreement shall
be subject to the rights of the Employer as set forth in the Plan to withhold
shares or other amounts required to be withheld for any taxes. The


3



--------------------------------------------------------------------------------





Participant shall be required to pay to the Employer, or make other arrangements
satisfactory to the Employer to provide for the payment of, any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the Option. The Participant may elect to satisfy any tax withholding obligation
of the Employer with respect to the Option by having Shares withheld to satisfy
the applicable withholding tax rate for federal (including FICA), state, local
and other tax liabilities. Unless the Company determines otherwise, share
withholding for taxes shall not exceed the Participant’s minimum applicable tax
withholding amount. By accepting this Award, the Employee expressly consents to
the Company’s and/or Employer’s rights to take all such actions permitted by the
Plan as may be necessary or appropriate to satisfy any such withholding
obligations with respect to the Options pursuant any foreign, federal, state or
local taxes.
(e)     Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Employee may exercise the Option during the
Employee lifetime and, after the Employee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Participant, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Agreement. An
Option shall not be exercisable unless the holder provides to the satisfaction
of the Committee that the holder is entitled to exercise the Option.
(f)     Termination of Option. Upon exercise, the Option will terminate and
cease to be outstanding.


OTHER TERMS
5.    Rights of a Shareholder. The Employee shall have no rights as a
shareholder with respect to any shares covered by this Agreement until the date
of issuance of a stock certificate to him for such shares. Except as otherwise
provided herein, no adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.
6.    Non-Assignability. An Option shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.
7.    General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to this Agreement upon any
securities exchange or under any state or Federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the awarding of the Options or the issue or
purchase of shares hereunder, the certificates for shares may not be issued in
respect of Option in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or its authorized delegate, as
applicable, and any delay caused thereby shall in no way affect the expiration
date of the Options.
8.    Responsibility for Taxes. Employee acknowledges that the ultimate
responsibility for Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to Employee’s participation in the Plan and legally
applicable to Employee, is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer.
9.    Nature of Award. In accepting the award, Employee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in a manner consistent with provisions of the Plan regarding
Plan amendment and termination and, in addition, the Options are subject to
modification and adjustment pursuant to the terms of the Plan.
(b)the award of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
(c)all decisions with respect to future Options awards, if any, will be at the
sole discretion of the Committee or its authorized delegate, as applicable;


4



--------------------------------------------------------------------------------





(d)Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the Options award and Employee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Employer;
(e)Employee is voluntarily participating in the Plan;
(f)the Options and the shares of Common Stock subject to the Options are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
Employee’s employment contract, if any;
(g)the Options and the shares of Common Stock subject to the Options are not
intended to replace any pension rights or compensation;
(h)the Options and the shares of Common Stock subject to the Options are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Employer;
(i)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)in consideration of the award of the Options, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options, including,
but not limited to, forfeiture resulting from termination of Employee’s
employment with the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Employee irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Employee shall be deemed irrevocably to have waived Employee’s
entitlement to pursue such claim; and
(k)subject to the provisions in the Plan regarding Change in Control, Options
and the benefits under the Plan, if any, will not automatically transfer to
another company in the case of a merger, take-over or transfer of liability.
10. No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or Employer making any
recommendations regarding Employee’s participation in the Plan, or his or her
acquisition or sale of the underlying shares of Common Stock. Employee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
11.    Amendment of This Agreement. With the consent of the Employee, the
Committee or its authorized delegate, as applicable, may amend this Agreement in
a manner not inconsistent with the Plan.
12.    Subsidiary. As used herein the term” subsidiary” shall mean any present
or future corporation which would be a “subsidiary corporation” of the Company
as the term is defined in Section 425 of the Internal Revenue Code of 1986 on
the date of award.
13.     Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.
14.    Recoupments.
(a)    If an Employee or former Employee of the Employer is reasonably deemed by
the Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Employer, any awards granted to such Employee
or former Employee shall be cancelled and be of no further force or effect and
any payment or delivery of shares of Common Stock or other award from six months
prior to such detrimental activity may be rescinded. In the event of any such
rescission, the Employee shall pay to the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, payment or
delivery, in such manner and on such terms and conditions as may be required by
the Committee or its authorized delegate, as applicable. Detrimental activity
may include:


5



--------------------------------------------------------------------------------





(i) violating terms of a non-compete agreement with the Employer, if any;
(ii) disclosing confidential or proprietary business information of the Employer
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Employer;
(iii) violating any rules, policies, procedures or guidelines of the Employer;
(iv) directly or indirectly soliciting any employee of the Employer to terminate
employment with the Employer;
(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Employer, to reduce the level of business it does with the Employer; or
(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.
(b)    If an accounting restatement by the Company is required in order to
correct any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the authority to
recover from executive officers or former executive officers, whether or not
still employed by the Employer, any excess incentive-based compensation (in
excess of what would have been paid under the accounting restatement), including
entitlement to shares, provided under this Agreement to executive officers of
the Employer, that was based on such erroneous data and paid during the
three-year period preceding the date on which the Company is required to
prepare the accounting restatement. Notwithstanding anything herein to the
contrary, the Company may implement any policy or take any action with respect
to the recovery of excess incentive-based compensation, including entitlement to
shares that the Company determines to be necessary or advisable in order to
comply with the requirements of the Dodd-Frank Wall Street Financial Reform and
Consumer Protection Act.
15.    Cancellation and Rescission of Award. Without limiting the foregoing
Paragraph regarding non-engagement in detrimental activity against the Employer,
the Company may cancel any award provided hereunder, and rescind and recoup any
exercise, award or transfer of shares of Common Stock pursuant to this award, if
the Employee is not in compliance with all of the following conditions:
(a)    An Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Employer and the Employee.
(b)    An Employee shall not, without prior written authorization from the
Employer, disclose to anyone outside the Employer, or use in other than the
Employer’s business, any confidential information or material, as specified in
any agreement between the Employer and the Employee which contains
post-employment prohibitions, relating to the business of the Employer acquired
by the Employee either during or after employment with the Employer.
Notwithstanding the above, the Employer does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity. Similarly, the Employer does
not in any manner restrict the Employee from participating in any proceeding or
investigation by a federal, state or local government agency or entity
responsible for enforcing such laws. The Employee is not required to notify the
Employer that he or she has made such report or disclosure, or of his or her
participation in an agency investigation or proceeding.
(c)    An Employee, pursuant to any agreement between the Employer and the
Employee which contains post-employment prohibitions shall disclose promptly and
assign to the Employer all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Employee during employment with the
Employer, relating in any manner to the actual or anticipated business, research
or development work of the Employer, and shall do anything reasonably necessary
to enable the Employer to secure a patent where appropriate in the United States
and in foreign countries.
(d)    Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Paragraph 15 prior to, or during the six months after, any payment or
delivery of Common Stock pursuant to these Options shall cause such payment or
delivery to be rescinded. The Company shall notify the Employee in writing of
any such rescission within two years after such payment or delivery. Within ten
days after receiving such a notice from the Company, the Employee


6



--------------------------------------------------------------------------------





shall pay to the Company the amount of any payment received as a result of the
rescinded payment or delivery pursuant to an award. Such payment to the Company
by the Employee shall be made either in cash or by returning to the Company the
number of shares of Common Stock that the Employee received in connection with
the rescinded payment or delivery.
16.    Notices. Notices hereunder shall be in writing and if to the Company
shall be mailed to the Company at 201 Merritt 7, Norwalk, CT 06851-1056,
addressed to the attention of Stock Plan Administrator, and if to the Employee
shall be delivered personally or mailed to the Employee at his address as the
same appears on the records of the Company.
17.    Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
18.    Electronic Delivery and Acceptance. The Company will deliver any
documents related to current or future participation in the Plan by electronic
means. Employee hereby consents to receive such documents by electronic
delivery, and agrees to participate in the Plan and be bound by the terms and
conditions of this Agreement, through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Electronic acceptance by the Employee is required and the award will be
cancelled for any Employee who fails to comply with the Company’s acceptance
requirement within six months of the effective date of the award.
19.    Interpretation of This Agreement. The Committee or its authorized
delegate, as applicable, shall have the authority to interpret the Plan and this
Agreement and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
20.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and to the extent provided in Paragraph 5 to the personal representatives,
legatees and heirs of the Employee.
21.    Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.
This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the courts of Monroe County, New
York, or the federal courts for the United States for the Western District of
New York.
22.     Severability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.
23.    Integration of Terms. Except as otherwise provided in this Agreement,
this Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.
24.    Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the Option award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Employee’s country (the
“Appendix”). Moreover, if Employee relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.


7



--------------------------------------------------------------------------------





25.    Imposition of Other Requirements. The Committee or its authorized
delegate, as applicable, reserves the right to impose other requirements on
Employee’s participation in the Plan, on the Options and on any shares of Common
Stock acquired under the Plan, to the extent the Committee or its authorized
delegate, as applicable, determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require Employee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.




XEROX CORPORATION
By:____________________
Signature









8

